          Case 1:18-cv-00443-LY Document 153 Filed 07/30/19 Page 1 of 4



                          THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

JONATHAN LANGLEY                §
     Plaintiff                  §
                                §
v.                              §                           CASE NO. 1:18-CV-00443-LY
                                §
INTERNATIONAL BUSINESS MACHINES §
CORPORATION                     §
     Defendant                  §

                   JOINT STIPULATIONS AND MOTION FOR LEAVE

TO THE HONORABLE JUDGE OF SAID COURT:

                                             I.
       The parties in this action, Plaintiff Jonathan Langley (“Langley”) and Defendant

International Business Machines Corporation (“IBM”), through their respective counsel submit

the following joint stipulation and motion for leave in connection Plaintiffs Response to IBM’s

Motion to Strike Supplemental Report of Daniel Kuang (Docket No. 140).

                                               II.

       The parties, having conferred and hereby jointly agree to extend the deadline for Plaintiff

Langley to submit a Response to Defendant IBM’s Motion to Strike Supplemental Report of

Daniel Kuang (Docket No. 140) to Tuesday, August 6, 2019.

                                        Prayer For Relief

       WHEREFORE, PREMISES CONSIDERED, the Parties respectfully request leave of this

Court to extend the deadline to respond to Defendant IBM’s Motion to Strike Supplemental

Report of Daniel Kuang (Docket No. 140) to Tuesday, August 6, 2019, and for all further relief

to which they may justly be entitled.
                Case 1:18-cv-00443-LY Document 153 Filed 07/30/19 Page 2 of 4



Dated:	  July	  30,	  2019	     	     	             Respectfully submitted,




                                                          Heidi A. Coughlin
                                                          State Bar No. 24059615
                                                          Archie Carl Pierce
                                                          State Bar No. 15991500
                                                          Blair J. Leake
                                                          State Bar No. 24081630
                                                          Brantley Ross Pringle, Jr.
                                                          State Bar No. 16330001
                                                          WRIGHT & GREENHILL, P.C.
                                                          900 Congress Avenue, Suite 500
                                                          Austin, Texas 78701
                                                          512/476-4600
                                                          512/476-5382 (Fax)
                                                          HCoughlin@w-g.com
                                                          CPierce@w-g.com
                                                          BLeake@w-g.com
                                                          RPringle@w-g.com

                                                          Attorneys for Plaintiff
                                                          Jonathan Langley




	                                                2	  
              Case 1:18-cv-00443-LY Document 153 Filed 07/30/19 Page 3 of 4



       Dated: July 30, 2019                                 JONES DAY


                                                            By: ___/s/ Joanne Bush__________
                                                                   Joanne	  Bush	  
                                                                   jrbush@jonesday.com	  
                                                                   JONES	  DAY	  
                                                                   717	  Texas	  Ave.,	  #3300	  
                                                                   Houston,	  TX	  	  	  	  77002	  	  
                                                                   	  
                                                                   Matthew	  W.	  Lampe*	  
                                                                   JONES	  DAY	  
                                                                   250	  Vesey	  Street	  
                                                                   New	  York,	  NY	  	  	  10281	  
                                                                   212-­‐326-­‐7838	  
                                                                   212-­‐755-­‐7306	  –	  fax	  
                                                                   mwlampe@JonesDay.com	  
                                                                   *Admitted	  Pro	  Hac	  Vice	  

                                                                   Alison B. Marshall*
	     	        	     	     	     	     	             	  	  	  	  	  	  	  JONES	  DAY	  
                                                                                        51	  Louisiana	  Ave.,	  N.W.	  
                                                                                        Washington,	  DC	  	  	  20001	  
                                                                                        202-­‐879-­‐7611	  
                                                                                        202-­‐626-­‐1700	  –	  fax	  
                                                                                        abmarshall@jonesday.com	  
                                                                                        *Admitted	  Pro	  Hac	  Vice	  
                                                                                        	  
                                                                                        Brian	  M.	  Jorgensen	  
                                                                                        Texas	  Bar	  No.	  24012930	  
                                                                                        JONES	  DAY	  
                                                                                        2727	  North	  Harwood	  Street	  
                                                                                        Dallas,	  TX	  	  	  75204	  
                                                                                        214-­‐969-­‐3741	  
                                                                                        214-­‐969-­‐5100	  –	  fax	  
                                                                                        bmjorgensen@jonesday.com	  

                                                                   ATTORNEYS FOR DEFENDANT
                                                                   INTERNATIONAL
                                                                   BUSINESS MACHINES
                                                                   CORPORATION




	                                                  3	  
              Case 1:18-cv-00443-LY Document 153 Filed 07/30/19 Page 4 of 4




                                      CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2019, I electronically filed the foregoing Joint Stipulation

with the Clerk of Court using the CM/ECF system, which sent notification of such filing to the

Court and all counsel of record.




	     	        	     	     	       	     	                              	  
                                                              ___________________________________
                                                              Heidi A. Coughlin




	                                                    4	  
